COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00446-CV


In the Matter D.S.                          §   From the Probate Court

                                            §   of Denton County (MH-2017-493)

                                            §   March 8, 2018

                                            §   Opinion by Justice Meier

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the order of the trial

court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that Appellee The State of Texas shall pay all costs of

this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS




                                      By /s/ Bill Meier
                                          Justice Bill Meier